DETAILED ACTION
Applicant is advised that the Requirement for Restriction/Election mailed 7/20/2022 is vacated and is replaced with this Requirement for Restriction/Election.
Election Requirement
This application contains claims directed to the following patentably distinct species:
Species A: An embodiment wherein the auxiliary structure comprises no extensions as described with respect to FIG. 2A.  
Species B: An embodiment wherein the auxiliary structure is constituted by a first extension and a second extension (see, for example, FIG. 2B).    
Species C: An embodiment wherein the auxiliary structure only comprises an insulating structure (see, for example, FIG. 3).    
Species D: An embodiment that comprises a plurality of auxiliary structures constituted by a third conductive terminal and an insulating terminal (the same as the auxiliary structure in FIG. 1, see, for example, FIG. 4).  
Species E: An embodiment that comprises a plurality of auxiliary structures constituted by a single insulating terminal (the same as the auxiliary structure in FIG. 3, see, for example, FIG. 4).  
Species F: An embodiment that comprises an auxiliary structure that is disposed on the protective layer (see, for example, FIG. 7).  
Species G: An embodiment that comprises an auxiliary structure that is disposed under the protective layer (see, for example, FIG. 8).  
Additionally, Species F-G each includes 8 sub-Species: 
Sub-Species 1: An embodiment wherein LED light source module is configured as described with respect to FIG. 9. 
Sub-Species 2: An embodiment wherein LED light source module is configured as described with respect to FIG. 11A.
Sub-Species 3: An embodiment wherein LED light source module is configured as described with respect to FIG. 11B.
Sub-Species 4: An embodiment wherein LED light source module is configured as described with respect to FIG. 11C.
Sub-Species 5: An embodiment wherein LED light source module is configured as described with respect to FIG. 11D.
Sub-Species 6: An embodiment wherein LED light source module is configured as described with respect to FIG. 11E.
Sub-Species 7: An embodiment wherein LED light source module is configured as described with respect to FIG. 11F.
Sub-Species 8: An embodiment wherein LED light source module is configured as described with respect to FIG. 11G.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant must elect one, and only one, of: A, B, C, D, E, F1, F2, F3, F4,…, and G8. Currently, claims 1 and 14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896